DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 5 is objected to because of the following informalities: “the sensor” lacks antecedent basis and is suggested to read as “a sensor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have   been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (U.S. Patent 10,222,474 B1) in view of Bao et al. (U.S. Publication 2018/0275274 A1).
With regards to Claim 1, Raring discloses an apparatus [Figures 1-39] including: 
A light source [e.g., (2811 // 2903)];
At least one measuring laser [e.g., (2822 // 2921)];
Wherein the measuring laser is a semiconductor laser and is configured to generate pulses with a pulse duration [Column 88, Line 39 – Column 94, Line 21];
A wavelength maximum intensity of a measuring laser radiation generated by the measuring laser ranges from 400 nm to 485 nm inclusive [e.g., Column 88, Lines 45-50 and Column 91, Lines 45-50].
Raring does not specifically teach the pulse duration being at most 10 ns.
Bao teaches a type of LiDAR system [note Figures 1-14] and discloses, “In a typical LiDAR system, a short (e.g., 2 to 5 nanoseconds) pulse of light is sent out and a portion of the reflected or scattered light is collected by a detector” [Paragraph 35].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the measuring laser of Raring to have incorporated the ‘short’ pulse duration of Bao, since such short pulse of light (i.e., 2-5 ns) is considered to be standard/typical in within a LiDAR system as corroborated by Bao.
With regards to Claim 2, Raring in view of Bao discloses the claimed invention as modified and cited above.  In addition, Raring discloses the light source being configured to produce white light [e.g., Column 88, Lines 50-56]; an illumination range of the light source being at least 25 m [e.g., Column 97, Lines 31-34], further including at least one sensor [e.g., (2823 // 2931)] and an electronic unit [e.g., (2802, 2821 // 2902)], wherein the sensor is configured to detect a portion of the measuring laser radiation reflected outside the apparatus at an external object with a time resolution [Column 88, Line 39 – Column 94, Line 21], wherein the electronic unit is configured to determine a transit time of the reflected and detected portion of the measuring laser radiation [Column 88, Line 39 – Column 94, Line 21].  Though Raring does not specifically teach the time resolution being at most 5ns and the pulse duration is at most 5ns, Bao teaches, “In a typical LiDAR system, a short (e.g., 2 to 5 nanoseconds) pulse of light is sent out and a portion of the reflected or scattered light is collected by a detector” [Paragraph 35].  It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the measuring laser of Raring to have incorporated the ‘short’ time resolution and pulse duration of Bao, since such short time resolution and pulse of light (i.e., 2-5 ns) is considered to be standard/typical in within a LiDAR system as corroborated by Bao.
With regards to Claim 3, Raring in view of Bao discloses the claimed invention as modified and cited above.  In addition, Raring discloses the light source including at least one phosphor [e.g., (2812 // 2911)]; the phosphor is configured to be excited by a primary light source [e.g., (2811 // 2903)]; wherein the primary light source is configured to produce blue light as primary radiation, wherein the phosphor is configured to produce secondary radiation; the light source is configured to emit a mixed radiation composed of the primary radiation and the second radiation [Column 88, Line 39 – Column 94, Line 21].
With regards to Claim 4, Raring in view of Bao discloses the claimed invention as modified and cited above.  In addition, Raring teaches the primary light source being formed by the measuring laser; and the measuring laser radiation being a portion of the primary radiation transmitted through the phosphor [e.g., Figures 22-24; note specifically Figure 24 that the wavelength conversion member (3004) precedes the LIDAR transmitter components (3021)].
With regards to Claim 5, Raring in view of Bao discloses the claimed invention as modified and cited above.  In addition, Raring teaches the measuring laser radiation and the mixed radiation illuminate the same solid angle range [e.g., Figures 26-28]; and the sensor [e.g., (2823 // 2931)] is configured to spatially resolve detection of the reflected measuring laser radiation.
With regards to Claim 6, Raring in view of Bao discloses the claimed invention as modified and cited above.  In addition, Raring teaches the primary light source being a semiconductor laser configured to emit blue light; the primary light source being different from the measuring laser; and the measuring laser radiation being guided past the phosphor [e.g., note Figure 23].
With regards to Claim 7, Raring in view of Bao discloses the claimed invention as modified and cited above.  In addition, Raring teaches the primary light source and the measuring laser are configured to emit light of the same maximum wavelength with a tolerance of at most 10nm; the mixed radiation is colored light; and the mixed radiation and the measuring laser radiation are white light [note Figures 22-24 and Column 88, Line 39 – Column 94, Line 21].
With regards to Claim 8, Raring in view of Bao discloses the claimed invention as modified and cited above.  In addition, Raring teaches the apparatus including an imaging optics [e.g., (2813, 2822-2823) // (2912, 2922, 2932) // (3011-3012, 3022, 3032)]; and the imaging optics being arranged downstream of the primary light source and the measuring laser [note Figures 22-24].
With regards to Claim 9, Raring in view of Bao discloses the claimed invention as modified and cited above.  In addition, Raring teaches the apparatus including at least one imaging optics [e.g., (2813, 2822-2823) // (2912, 2922, 2932) // (3011-3012, 3022, 3032)]; and the imaging optics being being configured to image the measuring laser radiation in a pattern and/or to scan with the measuring laser radiation [note Figures 22-24].
With regards to Claim 10, Raring in view of Bao discloses the claimed invention as modified and cited above.  In addition, Raring teaches the imaging optics [e.g., (2813, 2822-2823) // (2912, 2922, 2932) // (3011-3012, 3022, 3032)] being inseparably connected to the measuring laser; and the imaging optics including a lens, a reflector, a diffractive optical element, a meta-lens, a multi-lens field, and/or a diffuser [note Figures 22-24 and 33-34].
With regards to Claim 14, Raring in view of Bao discloses the claimed invention as modified and cited above.  In addition, Raring teaches the sensor being a Si photodiode, a Si photodiode array, or a CMOS camera [note Column 86, Lines 13-17 and Column 92, Lines 53-60]; and the sensor being configured to have at least two different spectral ranges [Column 88, Line 39 – Column 94, Line 21].
With regards to Claim 15, Raring in view of Bao discloses the claimed inventions as modified and cited above.  In addition, Raring teaches the measuring laser being an edge-emitting flip chip [Column 38, Lines 43-53], but does not specifically teach a capacitor being electrically connected in parallel with a series connection of the measuring laser and a switching element, and the measuring laser, the capacitor, the switching element, or combinations thereof are mounted on a common carrier in the absence of bonding wires.
However, it would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the apparatus of Raring such that a capacitor is electrically connected in parallel with a series connection of the measuring laser and a switching element, and the measuring laser, the capacitor, the switching element, or combinations thereof are mounted on a common carrier in the absence of bonding wires, since such is a standard design in the art, and whereby an unexpected technical effect cannot be identified in this instance.
With regards to Claim 16, Raring discloses the apparatus being a motor vehicle, a drone, a robot, an actuator, or a tool [e.g., note Figure 22B].
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (U.S. Patent 10,222,474 B1) in view of Bao et al. (U.S. Publication 2018/0275274 A1).
With regards to Claim 17, Raring discloses an apparatus [Figures 1-39] including: 
A light source [e.g., (2811 // 2903 // 3003)];
A measuring laser [e.g., (2822 // 2921 // 3021)];
The light source includes at least one phosphor [e.g., (2812 // 2911 // 3004)];
The phosphor is configured to be excited by a primary light source [note Figures 22-24];
Wherein the primary light source is configured to produce blue light as primary radiation, wherein the phosphor is configured to produce secondary radiation [note Figures 22-24 and Column 88, Line 39 – Column 98, Line 34];
The primary light source is a light emitting diode or a semiconductor laser [note Figures 22-24 and Column 88, Line 39 – Column 98, Line 34];
The light source is configured to emit a mixed radiation including the primary radiation and the second radiation [e.g., Figure 24];
Wherein the measuring laser is a semiconductor laser and is configured to generate pulses with a pulse duration [Column 88, Line 39 – Column 94, Line 21];
A wavelength maximum intensity of a measuring laser radiation generated by the measuring laser ranges from 400 nm to 485 nm inclusive [e.g., Column 88, Lines 45-50 and Column 91, Lines 45-50]; and
An illumination range of the light source is at least 25 m [note Figures 22-24, 26-28 and Column 97, Lines 31-34].
Raring does not specifically teach the pulse duration being at most 10 ns.
Bao teaches a type of LiDAR system [note Figures 1-14] and discloses, “In a typical LiDAR system, a short (e.g., 2 to 5 nanoseconds) pulse of light is sent out and a portion of the reflected or scattered light is collected by a detector” [Paragraph 35].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the measuring laser of Raring to have incorporated the ‘short’ pulse duration of Bao, since such short pulse of light (i.e., 2-5 ns) is considered to be standard/typical in within a LiDAR system as corroborated by Bao.
With regards to Claim 18, Raring teaches the primary light source being formed by the measuring laser; the measuring laser radiation being a portion of the primary radiation transmitted through the phosphor; and the measuring laser radiation and the secondary radiation are white light [note Figures 22-24 and Column 88, Line 39 – Column 94, Line 21].
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to Dependent Claim 11 (Claims 12-13 are dependent on), the Applicant has sufficiently claimed and defined the apparatus, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed in the preceding base Claim 1, and therein to an infrared laser, wherein the infrared laser is a semiconductor laser and is configured to generate pulses with a pulse duration of at most 10 ns, a maximum intensity wavelength of infrared radiation produced by the infrared laser ranges from 0.7-3 µm inclusive, and a pulse emission of the infrared laser is configured to be synchronized with the measuring laser.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but is not considered exhaustive:
U.S. Publication 2015/0049326 A1 to Lundquist teaches a LIDAR apparatus that utililzes a measurement laser pulsing light at 10 fetmoseconds or greater at wavelengths of about 400 nm or greater [note Paragraph 8].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Friday, July 15, 2022

/Jason M Han/Primary Examiner, Art Unit 2875